t c memo united_states tax_court stewart and shirley oatman petitioners v commissioner of internal revenue respondent docket no filed date stewart and shirley oatman pro_se elaine t fuller for respondent memorandum findings_of_fact and opinion colvin judge respondent determined a deficiency in petitioners’ federal_income_tax of dollar_figure for and an accuracy-related_penalty of dollar_figure after concessions the issues for decision all relating to petitioners’ tax_year are whether respondent bears the burden_of_proof under sec_7491 a as to respondent’s deficiency determination we hold that petitioners bear the burden_of_proof whether petitioners may deduct depreciation of their crenshaw blvd and w 66th street rental properties in an amount greater than respondent allowed we hold that they may not with respect to the w 66th street property and that depreciation with respect to the crenshaw blvd property is calculated as discussed below whether petitioners may deduct a deposit of dollar_figure they paid toward the purchase of the crenshaw blvd rental property we hold that petitioners must capitalize that payment and include it in their basis in the crenshaw blvd property and recover that cost through their depreciation deduction discussed in issue petitioners concede that they are not entitled to deduct dollar_figure for charitable_contributions dollar_figure for employee business_expenses dollar_figure for miscellaneous expenses and dollar_figure for schedule c profit or loss from business_losses section references are to the internal_revenue_code as amended and in effect in rule references are to the tax_court rules_of_practice and procedure whether petitioners may deduct dollar_figure they claim they paid to refinance their w 66th street rental property we hold that they may not whether petitioners may deduct as a bad_debt the amount of a late rent penalty dollar_figure to which petitioners contend they were entitled but did not receive we hold that they may not whether petitioners are liable for the accuracy-related_penalty for negligence for we hold that they are findings_of_fact some of the facts have been stipulated and are so found a petitioners petitioners are married and lived in los angeles california when they filed their petition in this case b petitioners’ rental properties petitioners bought a four-unit residential_rental_property pincite crenshaw blvd crenshaw blvd property for dollar_figure on date petitioners paid a deposit of dollar_figure as part of the purchase_price the monthly rental rate for each crenshaw blvd property unit was dollar_figure in three of those units were occupied for months and the fourth was occupied or months in petitioners received rent of dollar_figure in from the crenshaw blvd property tenants in petitioners also owned rental real_estate pincite - w 66th street w 66th street property and dollar_figure acres of rental real_estate in san luis obispo california san luis obispo property in petitioners received rent of dollar_figure from their w 66th street property tenants and dollar_figure from the san luis obispo property c petitioners’ tax_return and respondent’s notice_of_deficiency petitioners timely filed their federal_income_tax return for in it they claimed depreciation_deductions for of dollar_figure for the crenshaw blvd property and dollar_figure for the w 66th street property petitioners also deducted the amount of a late rent penalty dollar_figure to which petitioners contend they were entitled but did not receive in the notice_of_deficiency respondent determined that petitioners incorrectly calculated depreciation of the crenshaw blvd property for respondent determined that petitioners’ depreciable basis was dollar_figure by subtracting dollar_figure to account for basis allocated to land from the dollar_figure purchase_price respondent then applied the straight-line method_of_depreciation over years which resulted in dollar_figure allowable_depreciation for the year respondent reduced that amount to dollar_figure to account for the fact that petitioners owned the crenshaw blvd property for months in respondent disallowed petitioners’ dollar_figure bad_debt deduction opinion a whether respondent bears the burden_of_proof under sec_7491 petitioners contend that respondent bears the burden_of_proof under sec_7491 we disagree under sec_7491 the commissioner bears the burden_of_proof with respect to factual issues if inter alia the taxpayer has complied with substantiation requirements under the internal_revenue_code sec_7491 maintained all records required by the internal_revenue_code sec_7491 and cooperated with reasonable requests by the secretary for information documents and meetings id taxpayers bear the burden of proving that these requirements are met see h conf rept pincite 1998_3_cb_747 s rept pincite 1998_3_cb_537 the record does not show whether petitioners substantiated their bases kept records of their expenses or cooperated with respondent’s agents thus sec_7491 does not apply respondent’s determination is presumed to be correct and petitioners bear the burden_of_proof rule a 290_us_111 b whether petitioners may deduct more depreciation on the crenshaw blvd property than respondent allowed for petitioners contend that they may deduct depreciation of dollar_figure with respect to the crenshaw blvd property for petitioners contend that they may calculate the depreciation deduction for their crenshaw blvd property based on the total amount of their payments of principal and interest over years rather than the purchase_price petitioners contend that their method of calculating depreciation is allowable under sec_167 sec_1011 and sec_1012 and the underlying regulations 331_us_1 and 194_f2d_190 2d cir we disagree depreciation_deductions are allowed on the basis_of_property sec_167 and the basis_of_property does not include interest_paid on the mortgage used to acquire the property see sec_1012 sec_1016 residential_rental_property placed_in_service after date has a recovery_period of years and is depreciable using the straight-line method sec_168 b b the applicable convention for residential_rental_property is the midmonth convention sec_168 petitioners improperly calculated depreciation by using a useful_life of years based on a full year of ownership for we conclude that petitioners may deduct depreciation with respect to the crenshaw blvd property for calculated by first subtracting the amount allocable to land from the purchase_price and then for the remaining amount applying the straight- line method_of_depreciation over years using the midmonth convention based on purchase on date the parties shall calculate depreciation with respect to the crenshaw blvd property for under rule c whether petitioners may deduct more depreciation on the w 66th street property than respondent allowed for petitioners contend that they may deduct depreciation of dollar_figure with respect to the w 66th street property we disagree petitioners make the same argument relating to the w 66th street property as discussed in paragraph b above we disagree for the reasons stated in paragraph b above d whether petitioners must capitalize the deposit they paid to acquire the crenshaw blvd property petitioners contend that they may deduct an earnest money deposit of dollar_figure they paid in for the crenshaw blvd property we disagree petitioners paid the dollar_figure deposit to acquire the crenshaw blvd property no deduction is allowed for capital expenditures sec_263 amounts paid to acquire property having a useful_life substantially beyond the taxable_year must be capitalized sec_1_263_a_-2 income_tax regs thus petitioners must capitalize the dollar_figure deposit include it in their basis in the crenshaw blvd property and recover that cost as part of their depreciation deduction discussed at paragraph b above e whether petitioners may deduct dollar_figure that they claim they paid to refinance the w 66th street property petitioners contend that on date they paid dollar_figure to refinance the w 66th street property and that they may deduct this amount for we disagree for several reasons first petitioners raised this issue for the first time on brief generally we do not consider an issue raised for the first time on brief and do not do so here 96_tc_858 affd 959_f2d_16 2d cir 88_tc_702 second even if we considered this argument there is no evidence that petitioners paid any amount to refinance the w 66th street property in third deduction of this amount for is not appropriate because a taxpayer generally must capitalize the cost of refinancing property that is not a principal_residence sec_461 f whether petitioners may deduct dollar_figure as a bad_debt petitioners contend that they may deduct as a bad_debt in a 1-percent penalty for late rent totaling dollar_figure that they claim their crenshaw blvd property tenants owe them but have not paid we disagree a taxpayer may deduct a debt that becomes worthless in the taxable_year sec_166 however an unpaid amount is not deductible as a bad_debt unless the taxpayer has included the amount in income for the year for which the bad_debt is deducted or for a prior tax_year 64_tc_598 petitioners contend that they included dollar_figure in income in we disagree petitioners reported on their return that they received rent of dollar_figure from the crenshaw blvd property in they did not report any other income related to the crenshaw blvd property on that return we conclude that petitioners may not deduct dollar_figure as a bad_debt for g whether petitioners are liable for the accuracy-related_penalty respondent met the burden of production under sec_7491 with respect to the accuracy-related_penalty under sec_6662 because petitioners conceded that they are not entitled to deduct certain charitable_contributions employee business_expenses miscellaneous expenses and schedule c losses and they figured their tax_liability for by computing depreciation using clearly improper methods see also sec_1_166-1 income_tax regs which provides worthless debts arising from unpaid wages salaries fees rents and similar items of taxable_income shall not be allowed as a deduction under sec_166 unless the income such items represent has been included in the return of income for the year for which the deduction as a bad_debt is claimed or for a prior taxable_year we could also conclude that respondent has no burden of production under sec_7491 where as here petitioners failed continued we conclude that petitioners are liable for the accuracy- related penalty under sec_6662 because they have neither contended nor offered evidence to show that they are not so liable rule b to reflect the foregoing decision will be entered under rule continued to challenge and we deem them to have conceded the accuracy- related penalty see funk v commissioner t c __ __ slip op p 118_tc_358 78_tc_646 ndollar_figure
